Exhibit 10.8

 

 

 

 

 

 

 

 

 

 

 

 

OCCIDENTAL PETROLEUM CORPORATION

 


2005 DEFERRED STOCK PROGRAM


 


(RESTATEMENT EFFECTIVE AS OF NOVEMBER 1, 2008)


 

 


 

OCCIDENTAL PETROLEUM CORPORATION
2005 DEFERRED STOCK PROGRAM

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

PURPOSES AND AUTHORIZED SHARES

2

 

 

 

1.1

Purposes

2

 

 

 

1.2

Shares Available

2

 

 

 

1.3

Relationship to Plans   

2

 

 

 

ARTICLE II

DEFINITIONS  

3

 

 

 

ARTICLE III

DEFERRAL OF STOCK AWARDS  

9

 

 

 

3.1

Elective Deferral Awards

9

 

 

 

3.2

Mandatory Deferral Awards

9

 

 

 

3.3

Cessation of Deferrals

10

 

 

 

ARTICLE IV

DEFERRED SHARE ACCOUNTS

11

 

 

 

4.1

Crediting of Deferred Shares

11

 

 

 

4.2

Dividend Equivalents

11

 

 

 

4.3

Vesting

12

 

 

 

4.4

Distribution of Benefits  

12

 

 

 

4.5

Adjustments in Case of Changes in Common Stock

16

 

 

 

4.6

Company’s Right to Withhold  

17

 

 

 

4.7

Reemployment  

17

 

 

 

4.8

Section 409A Compliance

17

 

 

 

ARTICLE V

ADMINISTRATION   

18

 

 

 

5.1

The Administrator

18

 

 

 

5.2

Committee Action

18

 

 

 

5.3

Rights And Duties

18

 

 

 

5.4

Indemnity and Liability

19

 

 

 

ARTICLE VI

CLAIMS PROCEDURE   

20

 

 

 

6.1

Applications for Benefits

20

 

 

 

6.2

Claims Procedures

20

 

 

 

6.3

Section 409A Compliance  

21

 

 

 

6.4

Limitations on Actions

21

 

 

 

ARTICLE VII

AMENDMENT AND TERMINATION OF PROGRAM

22

 

-i-

 


 

OCCIDENTAL PETROLEUM CORPORATION
2005 DEFERRED STOCK PROGRAM

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.1

Amendment

22

 

 

 

7.2

Term 

22

 

 

 

ARTICLE VIII

MISCELLANEOUS

23

 

 

 

8.1

Limitation on Participant’s Rights

23

 

 

 

8.2

Beneficiary Designation

23

 

 

 

8.3

Payments to Minors or Persons Under Incapacity 

23

 

 

 

8.4

Receipt and Release

24

 

 

 

8.5

Deferred Shares and Other Benefits Not Assignable; Obligations Binding Upon
Successors 

24

 

 

 

8.6

Employment Taxes

24

 

 

 

8.7

Governing Law; Severability 

24

 

 

 

8.8

Compliance with Laws 

25

 

 

 

8.9

Program Construction

25

 

 

 

8.10

Compliance with Tax Laws to Preserve Tax Deferral 

25

 

 

 

8.11

Headings Not Part of Program

25

 

-ii-

 


 

OCCIDENTAL PETROLEUM CORPORATION
2005 DEFERRED STOCK PROGRAM
(Restatement Effective as of November 1, 2008)

 

This document sets forth the terms of the Occidental Petroleum Corporation 2005
Deferred Stock Program (the “Program”), restated effective as of November 1,
2008.

 

This Program is intended to be an unfunded program maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees as described in Section 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended.

 

This Program is intended to satisfy the requirements of Section 409A of the
Internal Revenue Code, and any regulations promulgated thereunder, so that the
taxation to Participants or Beneficiaries of any compensation deferred under
this Program is deferred.

 


 

ARTICLE I
PURPOSES AND AUTHORIZED SHARES

 

1.1           Purposes.  The purposes of the Program are to promote the
ownership and retention of shares of common stock of Occidental Petroleum
Corporation by its executives and to allow executives to accumulate additional
retirement income through deferrals of receipt of common stock of Occidental
Petroleum Corporation under its Equity Plans.

 

1.2           Shares Available.  The number of Shares that may be issued under
each Equity Plan as part of this Program is limited to the aggregate number of
Shares subject to Qualifying Stock Awards granted under such Equity Plan that
are deferred in the form of Deferred Shares under this Program.  Deferred Shares
credited to Participants’ Deferred Share Accounts under this Program may accrue
Dividend Equivalents that may be credited in the form of additional Deferred
Shares and paid to Participants under this Program in the form of Shares.  If
the number of Shares payable under this Program would exceed the limit described
in the preceding sentence because of the accumulation of Deferred Shares in
respect of Dividend Equivalents, such excess Shares shall be issued and charged
against the Share limits under the applicable Equity Plan.  If insufficient
Shares remain under the applicable Equity Plan for the accumulation of Dividend
Equivalents, Dividend Equivalents shall be paid in cash.

 

1.3           Relationship to Plans.  This Program constitutes a deferred
compensation plan providing alternative settlements under and as contemplated by
the Equity Plans in respect of Qualifying Stock Awards granted thereunder.  This
Program also contemplates the grant of Deferred Shares under and as contemplated
by the Equity Plans.  This Program and all rights under it are provided and
shall be subject to and construed consistently with the other terms of the
applicable Equity Plans.

 

2


 

ARTICLE II
DEFINITIONS

 

Whenever the following words and phrases are used in this Program with the first
letter capitalized, they shall have the meanings specified below:

 

Affiliate.  “Affiliate” means (a) any corporation that is a member of a
controlled group of corporations (within the meaning of Code Section 1563(a),
determined without regard to Code Sections 1563(a)(4) and (e)(3)(C), and with
the phrase “more than 50%” substituted for the phrase “at least 80%” each place
it appears in Code Section 1563(a)) of which Occidental Petroleum Corporation is
a component member, or (b) any entity (whether or not incorporated) that is
under common control with Occidental Petroleum Corporation (as defined in Code
Section 414(c) and the Treasury Regulations thereunder, and with the phrase
“more than 50%” substituted for the phrase “at least 80%” each place it appears
in the Treasury Regulations under Code Section 414(c)).

 

Beneficiary.  “Beneficiary” means the person or persons designated as such in
accordance with Section 8.2.

 

Board.  “Board” means the Board of Directors of Occidental Petroleum
Corporation.

 

Change in Control.  “Change in Control” means any event that constitutes a
“change in control event” for purposes of Section 409A of the Code and Treas.
Reg. § 1.409A-3(i)(2)(5) (or any successor provisions), and that is described in
subsection (a), (b), (c) or (d) below:

 

(a)           Approval by the stockholders of Occidental Petroleum Corporation
(or, if no stockholder approval is required, by the Board) of the dissolution or
liquidation of Occidental Petroleum Corporation, other than in the context of a
transaction that does not constitute a Change in Control under subsection
(b) below;

 

(b)           Consummation of a merger, consolidation, or other reorganization,
with or into, or the sale of all or substantially all of Occidental Petroleum
Corporation’s business and/or assets as an entirety to, one or more entities
that are not subsidiaries or other affiliates of Occidental Petroleum
Corporation (a “Business Combination”), unless (i) as a result of the Business
Combination, more than 50% of the outstanding voting power of the surviving or
resulting entity or a parent thereof (the “Successor Entity”) immediately after
the Business Combination is, or will be, owned, directly or indirectly, by
holders of Occidental Petroleum Corporation’s voting securities immediately
before the Business Combination; (ii) no “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended from
time (the “Exchange Act”)), excluding the Successor Entity or any employee
benefit plan of Occidental Petroleum Corporation and any trustee or other
fiduciary holding securities under an Occidental Petroleum Corporation employee
benefit plan or any person described in and satisfying the conditions of
Rule 13d-1(b)(i) of the Exchange Act (an “Excluded

 

3


 

Person”), beneficially owns, directly or indirectly, more than 20% of the
outstanding shares or the combined voting power of the outstanding voting
securities of the Successor Entity, after giving effect to the Business
Combination, except to the extent that such ownership existed prior to the
Business Combination; and (iii) at least 50% of the members of the board of
directors of the entity resulting from the Business Combination were members of
the Board at the time of the execution of the initial agreement or of the action
of the Board approving the Business Combination;

 

(c)           Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act, but excluding any Excluded Person) is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Occidental Petroleum Corporation representing 20%
or more of the combined voting power of Occidental Petroleum Corporation’s then
outstanding voting securities, other than as a result of (i) an acquisition
directly from Occidental Petroleum Corporation; (ii) an acquisition by
Occidental Petroleum Corporation; or (iii) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Occidental Petroleum
Corporation or a Successor Entity; or

 

(d)           During any period not longer than two consecutive years,
individuals who at the beginning of such period constituted the Board cease to
constitute at least a majority thereof, unless the election, or the nomination
for election by Occidental Petroleum Corporation’s stockholders, of each new
Board member was approved by a vote of at least two-thirds (2/3) of the Board
members then still in office who were Board members at the beginning of such
period (including for these purposes, new members whose election or nomination
was so approved), but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board.

 

Code.  “Code” means the Internal Revenue Code of 1986, as amended.

 

Committee.  “Committee” means the administrative committee appointed to
administer the Program pursuant to Article V.

 

Common Stock.  “Common Stock” means Occidental Petroleum Corporation’s common
stock, par value $.20 per share, subject to adjustment pursuant to Section 4.5
of this Program.

 

Company.  “Company” means Occidental Petroleum Corporation and any Affiliates.

 

Current Dividend Equivalent.  “Current Dividend Equivalent” means a Dividend
Equivalent paid to the Participant in the form of cash at the same time as
dividends are paid on Shares to Occidental Petroleum Corporation’s shareholders.

 

Deferral Election.  “Deferral Election” means an election by an Eligible Person
pursuant to Section 3.1 of this Program to delay the delivery of Shares upon the
certification for

 

4


 

payment of a Qualifying Performance Stock Award with Elective Deferral or the
vesting of a Qualifying Restricted Share Unit Award with Elective Deferral, as
the case may be.

 

Deferred Dividend Equivalent.  “Deferred Dividend Equivalent” means a Dividend
Equivalent credited to a Participant’s Deferred Share Account in the form of
additional Deferred Shares (rounded to four decimal places) and paid to the
Participant in the form of Shares at the same time that the other Deferred
Shares credited to the Participant’s Deferred Share Account are distributed in
the form of Shares to the Participant.

 

Deferred Share.  “Deferred Share” means a non-voting unit of measurement which
is deemed solely for bookkeeping purposes to be equivalent to one outstanding
Share (subject to Section 4.5) solely for purposes of this Program.

 

Deferred Share Account.  “Deferred Share Account” means the bookkeeping account
maintained by the Company on behalf of each Participant that is credited with
Deferred Shares in accordance with Section 4.1(a) and Dividend Equivalents
thereon in accordance with Section 4.2.

 

Distribution Election Form.  “Distribution Election Form” means a paper or
electronic election form provided by the Committee on which a Participant may
elect an alternative form of distribution, which election will be effective only
if the Participant’s Separation from Service occurs on or after becoming
eligible for Retirement, as provided in Section 4.4(c), and the Participant’s
election satisfies the other requirements set forth in Section 4.4(c).

 

Dividend Equivalent.  “Dividend Equivalent” means the amount of cash dividends
or other cash distributions paid by Occidental Petroleum Corporation on that
number of Shares equal to the number of Deferred Shares credited to a
Participant’s Deferred Share Account as of the applicable record date for the
dividend or other distribution, which amount shall be either credited as a
Deferred Dividend Equivalent to the Deferred Share Account of the Participant or
paid to the Participant as a Current Dividend Equivalent in accordance with the
terms of Section 4.2.

 

Effective Date.  “Effective Date” means January 1, 2005.

 

Elective Deferral Award.  “Elective Deferral Award” means either a Qualifying
Performance Stock Award with Elective Deferral or a Qualifying Restricted Share
Unit Award with Elective Deferral.

 

Eligible Person.  “Eligible Person” means any employee of the Company who holds
a Qualifying Stock Award granted under an Equity Plan.

 

Equity Plan.  “Equity Plan” means the 2001 Plan, the 2005 Plan, and any
successor equity plans.

 

Exchange Act.  “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

 

5


 

Fair Market Value.  “Fair Market Value” has the meaning given to such term in
the Equity Plan.

 

Mandatory Deferral Award.  “Mandatory Deferral Award” means either a Qualifying
Performance Stock Award with Mandatory Deferral or a Qualifying Restricted Share
Unit Award with Mandatory Deferral.

 

Participant.  “Participant” means any person who has Deferred Shares credited to
a Deferred Share Account under this Program.

 

Performance Stock Award.  “Performance Stock Award” means a “Performance-Based
Award” under and as defined in the applicable Equity Plan in the form of stock
units or phantom stock that is payable wholly or partially in Shares.

 

Program.  “Program” means this Occidental Petroleum Corporation 2005 Deferred
Stock Program, as it may be amended from time to time.

 

Qualifying Performance Stock Award.  “Qualifying Performance Stock Award” means
either a Qualifying Performance Stock Award with Elective Deferral or a
Qualifying Performance Stock Award with Mandatory Deferral.

 

Qualifying Performance Stock Award with Elective Deferral.  “Qualifying
Performance Stock Award with Elective Deferral” means any Performance Stock
Award other than a Qualifying Performance Stock Award with Mandatory Deferral
that either (i) is outstanding on the Effective Date, (ii) by its terms permits
the holder to elect to delay the delivery of Shares subject thereto beyond the
vesting date, or (iii) is otherwise designated by the Committee as eligible for
deferral of the delivery of the Shares beyond the vesting date under this
Program.

 

Qualifying Performance Stock Award with Mandatory Deferral.  “Qualifying
Performance Stock Award with Mandatory Deferral” means any Performance Stock
Award that, by its terms, delays the delivery of Shares subject thereto beyond
the vesting date.

 

Qualifying Restricted Share Unit Award.  “Qualifying Restricted Share Unit
Award” means either a Qualifying Restricted Share Unit Award with Elective
Deferral or a Qualifying Restricted Share Unit Award with Mandatory Deferral.

 

Qualifying Restricted Share Unit Award with Elective Deferral.  “Qualifying
Restricted Share Unit Award with Elective Deferral” means a Restricted Share
Unit Award other than a Qualifying Restricted Share Unit Award with Mandatory
Deferral that either (i) by its terms permits the holder to elect to delay the
delivery of Shares subject thereto beyond the vesting date or (ii) is otherwise
designated by the Committee as eligible for deferral of the delivery of the
Shares beyond the vesting date under this Program.

 

Qualifying Restricted Share Unit Award with Mandatory Deferral.  “Qualifying
Restricted Share Unit Award with Mandatory Deferral” means a Restricted Share
Unit Award that, by its terms, delays the delivery of Shares subject thereto
beyond the vesting date.

 

6


 

Qualifying Stock Award.  “Qualifying Stock Award” means a Qualifying Performance
Stock Award or a Qualifying Restricted Share Unit Award.

 

Restricted Share Unit Award.  “Restricted Share Unit Award” means a grant of
restricted units, with each such unit representing the right to receive one
Share under an Equity Plan.

 

Retirement.  “Retirement” means a Participant’s Separation from Service for
reasons other than death after the Participant attains age 55.

 

Retirement Plan.  “Retirement Plan” means the Occidental Petroleum Corporation
Retirement Plan, as amended from time to time.

 

Retires.  “Retires” means separates from service on or after qualifying for
Retirement.

 

Rule 16b-3.  “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

 

Section 16 Officer.  “Section 16 Officer” means an officer of Occidental
Petroleum Corporation as defined in Rule 16a-1(f) promulgated under the Exchange
Act.

 

Separation from Service.  “Separation from Service” means a Participant’s
“separation from service” as defined under Section 409A of the Code and Treas.
Reg. § 1.409A-1(h) (or successor provisions).  A Participant shall have a
Separation from Service if the Participant ceases to be an employee of both:

 

(a)                                  The Company that employs the Participant;
and

 

(b)                                 All Affiliates with whom such Company would
be considered a single employer under Section 414(b) or 414(c) of the Code.

 

For purposes of the preceding provisions, a Participant who ceases to be an
employee of an entity described in (a) or (b) above shall not be considered to
have a Separation from Service if such cessation of employment is followed
immediately by his commencement of employment with another entity described in
(a) or (b) above.

 

A Participant shall have a Separation from Service if it is reasonably
anticipated that no further services shall be performed by the Participant, or
that the level of services the Participant shall perform shall permanently
decrease to no more than 20 percent of the average level of services performed
by the Participant over the immediately preceding 36-month period (or the
Participant’s full period of service, if the Participant has been performing
services for less than 36 months).

 

Share.  “Share” means a share of Common Stock.

 

Specified Employee.  “Specified Employee” means a Participant who is a
“specified employee” within the meaning of Section 409A and Treas. Reg.
§ 1.409A-1(i) (or

 

7


 

successor provisions) and as determined pursuant to any rules adopted for such
purposes by Occidental Petroleum Corporation.

 

2001 Plan.  “2001 Plan” means the Occidental Petroleum Corporation 2001
Incentive Compensation Plan, as amended from time to time.

 

2005 Plan.  “2005 Plan” means the Occidental Petroleum Corporation 2005 Long
Term Incentive Plan, as amended from time to time.

 

Years of Service.  “Years of Service” means the number of full years credited to
the Participant under the Retirement Plan for vesting purposes.

 

8


 

ARTICLE III
DEFERRAL OF STOCK AWARDS

 

3.1                                 Elective Deferral Awards.

 

(a)           Participation.  Prior to January 1, 2007, an Eligible Person may
make an advance Deferral Election in respect of an Elective Deferral Award in
order to receive a credit of Deferred Shares under this Program.  Unless
otherwise specified by the terms of a Qualifying Performance Stock Award, any
Deferral Election as to such Qualifying Performance Stock Award may apply to
(1) all payments resulting from the Qualifying Performance Stock Award whether
made in share units or cash (including dividend equivalents that accumulate
during the performance period), (2) only payments of share units resulting from
the Qualifying Performance Stock Award, or (3) only payments of cash (including
dividend equivalents that accumulate during the performance period) resulting
from the Qualifying Performance Stock Award.  Any deferrals of cash resulting
from the Qualifying Performance Stock Award will be deferred under the
Occidental Petroleum Corporation 2005 Deferred Compensation Plan.  A Deferral
Election for any other Elective Deferral Award must apply to all share units
subject to the Elective Deferral Award.

 

(b)           Manner and Timing of Deferral Election.  A Deferral Election may
be made only by an Eligible Person by completing a Deferral Election form (paper
or electronic) provided by the Committee and delivering that Deferral Election
form to the Committee.  In the case of a Qualifying Performance Stock Award with
the Elective Deferral that qualifies as “performance based compensation” as
defined for purposes of Section 409A of the Code and Treas. Reg.
§ 1.409A-1(e) (or successor provisions), such election must be delivered to the
Committee at least 12 months before any share units that are subject to the
Elective Deferral Award become certified as payable.  In the case of any other
Elective Deferral Award, such election must be delivered to the Committee no
later than 30 days after the date of grant of such Elective Deferral Award and
at least 12 months before any share units that are subject to the Elective
Deferral Award become vested.  Any Deferral Election form received by the
Committee at a time other than as described herein will be considered void and
shall have no force or effect.  Notwithstanding the foregoing, if applicable law
requires that a Deferral Election be made at an earlier date in order to defer
taxation with respect to such share units, the Committee shall require Deferral
Elections to be filed by such earlier date, and any Deferral Election received
by the Committee after such date shall be considered void and shall have no
force or effect.

 

(c)           Election Irrevocable.  A Deferral Election made in accordance with
this Section 3.1 for a credit of Deferred Shares under this Program shall be
irrevocable once it is received by the Committee.

 

3.2                                 Mandatory Deferral Awards.  Share units that
become vested under a Mandatory Deferral Award granted on or after the Effective
Date shall automatically be subject to the terms of this Program and be credited
as Deferred Shares as provided in Section 4.1(a).

 

9


 

3.3                                 Cessation of Deferrals.

 

(a)           Elective Deferral Awards.  Notwithstanding anything contained
herein to the contrary, no new elections to defer Shares may be made under
Section 3.1 after December 31, 2006.

 

(b)           Outstanding Awards.  Notwithstanding anything contained herein to
the contrary, share units under a Mandatory Deferral Award that was granted
before December 31, 2006 but become vested after December 31, 2006 shall be
credited under Section 4.1(a) of this Program unless the Participant elected,
pursuant to transition rules under Section 409A of the Code, to receive
distribution of Shares under such Mandatory Deferral Award in 2008 or, if later,
upon vesting.  Additionally, share units subject to a Deferral Election under an
Elective Deferral Award that was granted before December 31, 2006 but become
vested on or after December 31, 2006 shall be credited under Section 4.1(a) of
this Program unless the Participant elected, pursuant to transition rules under
Section 409A of the Code, to receive distribution of Shares under such Elective
Deferral Award in 2008 or, if later, upon vesting.  Any share units under a
Mandatory Deferral Award or Elective Deferral Award that become vested on or
after December 31, 2006 and are payable in 2008 pursuant to an election as
described herein, and any Dividend Equivalents subject thereto, shall be
credited to a special subaccount of the Participant’s Deferred Share Account and
distributed as described in Section 4.4(a) during the first seventy-five (75)
days of 2008.  Any share units under a Mandatory Deferral Award or an Elective
Deferral Award that become vested after December 31, 2006 and are payable upon
vesting pursuant to an election as described herein shall not be deferred under
this Program.

 

10


 

ARTICLE IV
DEFERRED SHARE ACCOUNTS

 

4.1           Crediting of Deferred Shares.

 

(a)           Vesting of Qualifying Stock Awards.  As of the date that all or
any portion of (i) an Elective Deferral Award that is subject to a Deferral
Election under Section 3.1 or (ii) a Mandatory Deferral Award becomes vested or
is certified for payment, as the case may be, no Shares shall be issued to the
Eligible Person.  Instead, as of the date that all or any portion of such award
becomes vested or is certified for payment, as the case may be, the Eligible
Person’s Deferred Share Account shall be credited with the number of Deferred
Shares that is equal to the number of share units that would otherwise be paid
in Shares (as opposed to cash) on that date.  If any portion of a Qualifying
Performance Stock Award is payable in cash and delivery of the Shares is
deferred under this Program by the terms of the award, such cash portion shall
be automatically deferred and credited to the Participants’ deferral account
under the Occidental Petroleum Corporation 2005 Deferred Compensation Plan.  As
a result of the cessation, as of December 31, 2006, of (i) Deferral Elections
pursuant to Section 3.3(a) and (ii) the granting of Mandatory Deferral Awards by
the Company, no additional Deferred Shares shall be credited to Participants’
Deferred Share Accounts pursuant to this provision after December 31, 2007.

 

(b)           Limitations on Rights Associated with Deferred Shares.  A
Participant’s Deferred Share Account shall be a memorandum account on the books
of Occidental Petroleum Corporation.  The Deferred Shares credited to a
Participant’s Deferred Share Account shall be used solely as a device for the
determination of the number of Shares to be eventually issued to such
Participant in accordance with this Program.  The Deferred Shares shall not be
treated as property or as a trust fund of any kind.  No Participant shall be
entitled to any voting or other shareholder rights with respect to Deferred
Shares granted or credited under this Program.  The number of Deferred Shares
credited (and the Shares to which the Participant is entitled under this
Program) shall be subject to adjustment in accordance with Section 4.5 of this
Program.

 

4.2           Dividend Equivalents.

 

(a)           Election of Current or Deferred Dividend Equivalents.  An
individual who becomes an Eligible Person under this Program shall make a
one-time irrevocable election as to whether Dividend Equivalents under this
Program will be paid in the form of Current Dividend Equivalents or Deferred
Dividend Equivalents no later than the earlier of (i) the date that the Eligible
Person first makes a Deferral Election under Section 3.1 of this Program or
(ii) the date that a Mandatory Deferral Award is first granted to such Eligible
Person.  Any such election shall be on a form (paper or electronic) provided by
and delivered to the Committee.  If an Eligible Person fails to make such an
election at the time required hereunder, he shall be deemed to have elected the
Current Dividend Equivalents.  Any such election shall apply with respect to all
Dividend Equivalents attributable to all Deferred Shares credited to such
Participant under this Program.  A Participant may not change his Dividend
Equivalent election.

 

(b)           Deferred Dividend Equivalents Credits to Deferred Share Accounts. 
As of any applicable dividend or distribution payment date, the Deferred Share
Account of each Participant who has elected Deferred Dividend Equivalents shall
be credited with additional

 

11


 

Deferred Shares in an amount equal to the amount of the Dividend Equivalents
divided by the Fair Market Value of a Share as of the applicable dividend or
distribution payment date.

 

(c)           Payment of Current Dividend Equivalents.  The amount of earnings
that are Current Dividend Equivalents, if any, shall be credited and paid, at
least annually, in accordance with the following:  At the time that Occidental
Petroleum Corporation distributes dividend payments to its shareholders, the
Company shall pay to each Participant who has elected Current Dividend
Equivalents a cash payment in an amount equal to the amount of the Dividend
Equivalents attributable to the Deferred Shares credited to his Deferred Share
Account.

 

4.3           Vesting.  All Deferred Shares (including Deferred Shares credited
as Dividend Equivalents) credited to a Participant’s Deferred Share Account
shall be at all times fully vested and nonforfeitable.

 

4.4           Distribution of Benefits.

 

(a)           Form of Distribution.  Deferred Shares credited to a Participant’s
Deferred Share Account shall be distributed in an equivalent whole number of
Shares.  Fractional share interests shall be settled in cash.  The Committee, in
its sole discretion, may pay Deferred Shares credited as Dividend Equivalents in
cash in lieu of Shares.  If the limit on the number of Shares available under
this Program in respect of Dividend Equivalents is reached, amounts attributable
to subsequent Dividend Equivalents, deemed invested in Shares, shall be paid in
cash.

 

(b)           Timing of Distribution of Benefits.  Benefits in respect of the
Deferred Shares credited to a Participant’s Deferred Share Account shall be
distributed to the Participant (or his Beneficiary in the case of death) within
the first 90 days of the year following the year of the Participant’s Separation
from Service for any reason (including, without limitation, Retirement, death,
resignation or termination by the Company).  If a Participant’s benefits are
paid in annual installments under Section 4.4(c), each annual installment shall
be paid within the first 90 days of each calendar year.  Notwithstanding
anything herein to the contrary, in the event that a Participant who is a
Specified Employee is entitled to a distribution from the Program upon or by
virtue of such Participant’s Separation from Service for a reason other than
death, the lump sum payment or the first annual installment payment, as the case
may be, shall be paid in the month next following the date that is six
(6) months after the date of the Participant’s Separation from Service, if later
than the time provided above.  Any additional installment payments shall be paid
within the first 90 days of each subsequent calendar year.

 

(c)           Manner of Distribution.

 

(i)            General Rules.  Distribution will generally be in the form of a
lump sum payment.  However, if a Participant separates from service on or after
becoming eligible for Retirement, his Deferred Shares may instead be paid in
annual installments over two (2) to 20 years.  The number of Shares to be
distributed in each annual distribution shall be equal to the number of Shares
then credited to the Participant’s Deferred Share Account divided by the number
of remaining annual installments.  Such number shall be adjusted

 

12


 

downward to the nearest whole number of Shares so that no fractional Shares
interests are distributed until the last annual installment distribution. 
Notwithstanding anything herein to the contrary, a distribution of Deferred
Shares in the form of a series of annual installments shall be treated as a
single payment for purposes of Section 409A of the Code.

 

(ii)           Retirement Distribution Election.  An individual who becomes an
Eligible Person under this Program shall make an election as to his form of
distribution no later than the earlier of (A) the date that the Eligible Person
first makes a Deferral Election under Section 3.1 of this Program or (B) the
date that a Mandatory Deferral Award is first granted to such Eligible Person. 
An election made under this subsection (ii) shall be made on a Distribution
Election Form provided by and delivered to the Committee, and such election
shall apply to all Deferred Shares credited under this Program.  A Participant
who fails to make an election in accordance with this subsection (ii) regarding
the form of distribution upon or following Retirement will be deemed to have
elected a lump sum.

 

(iii)          Changes to Retirement Distribution Election.  A Participant may
change his election as to the form of Retirement distribution under this Program
subject to the following conditions: (A) the election shall not be effective
until twelve (12) months after the election is filed with the Committee; (B) the
election must defer the lump sum payment or the initial amount of an installment
payment for a period of at least five (5) years from the date that the lump sum
payment or initial amount of the installment payment, as the case may be, was
otherwise payable; and (C) the election must be made at least twelve (12) months
prior to the beginning of the calendar year in which the lump sum payment or
initial amount of the installment payment, as the case may be, would have been
payable if no change in the form of distribution were ever made.  Any change of
election as to the form of retirement distribution under any other deferral plan
or program of the Company made by an Eligible Person after such Eligible
Person’s first Deferral Election under this Program shall have no effect on such
Eligible Person’s form of Retirement distribution under this Program. 
Notwithstanding the foregoing, a Participant may only change his election as to
the time and form of Retirement distribution under this Program twice.  Each
such change must satisfy all of the requirements of this Section 4.4(c)(iii). 
No further changes may be made following a Participant’s Separation from
Service.

 

(iv)          Override of Retirement Distribution Election.  Notwithstanding the
foregoing, if the value of the Participant’s Deferred Share Account is less than
$50,000 at the time payment commences, the

 

13


 

Committee shall distribute the Participant’s benefits in a single lump sum on
the scheduled commencement date.

 

(d)           Survivor Benefits.  If the Participant dies at any time before or
after Separation from Service while there are Deferred Shares credited to his
Deferred Share Account, the Committee shall distribute the benefits in respect
of such remaining Deferred Shares to the Participant’s Beneficiary in a lump sum
during the first 90 days of the calendar year following the year in which the
Participant’s death occurred, provided that, to the extent that any such
remaining Deferred Shares were scheduled to be paid prior to that time, the
Deferred Shares shall be paid at such earlier time as may be required by
Section 409A.

 

(e)           Effect of Change in Control.  In the event of a Change in Control,
the following rules shall apply:

 

(i)            All Participants shall continue to have a fully vested,
nonforfeitable interest in their Deferred Share Account balances.

 

(ii)           The Board may, in its sole discretion, terminate and liquidate
this Program pursuant to irrevocable action taken within 30 days preceding or
the 12 months following the Change in Control, provided that the requirements of
Treas. Reg. § 1.409A-3(j)(4)(ix)(B) (or any successor provision) are satisfied.

 

(f)            Section 162(m) Limitation.  Notwithstanding the foregoing, if the
Committee reasonably anticipates that any benefits payable to a Participant for
a taxable year of the Company would not be deductible by the Company by reason
of the limitation under Section 162(m) of the Code, then payment may be delayed
to the extent permitted by Treas. Reg. § 1.409A-2(b)(7)(i) (or any successor
provision).

 

(g)           Special 2006 Transition Elections.  Notwithstanding anything
herein to the contrary, pursuant to the transition rules under Section 409A of
the Code and the regulations and guidance thereunder, each Participant may make
a new distribution election (a ‘Special Transition Election’) with respect to
Deferred Shares credited to his general Deferred Share Account.  Under this
Special Transition Election, a Participant may make any of the following
elections:

 

(i)            A Participant may elect to receive, in July 2007, a lump sum
distribution of the Deferred Shares credited to his account as of December 31,
2006 plus additional Deferred Shares subsequently credited to that balance as
Dividend Equivalents (if any) (his “Pre-2007 Deferred Shares”) in the form
described in Section 4.4(a) of this Program, and to receive a distribution upon
Retirement of any Deferred Shares credited to his general Deferred Share Account
after December 31, 2006 (other than Dividend Equivalents credited to his
December 31, 2006 balance and Deferred Shares credited pursuant to
Section 3.3(b)) (his “Future Deferred Shares”) in

 

14


 

accordance with his original Retirement distribution election under this
Program.

 

(ii)           A Participant may elect to receive a lump sum distribution of his
Pre-2007 Deferred Shares in the form described in Section 4.4(a) of this Program
in July of 2007 and to change his election as to the form of distribution upon
Retirement of any Future Deferred Shares.

 

(iii)          A Participant may elect to change his election as to the form of
distribution of all Deferred Shares credited to his Deferred Share Account upon
Retirement so that both his Pre-2007 Deferred Shares and his Future Deferred
Shares are distributed in accordance with this changed election upon Retirement.

 

(iv)          A Participant may elect not to make any change to his election as
to the form of distribution of Deferred Shares credited to his Deferred Share
Account upon Retirement so that both his Pre-2007 Deferred Shares and his Future
Deferred Shares are distributed in accordance with his original election under
this Program upon Retirement.

 

To the extent that a Participant chooses not to change his original distribution
election, payment of his Deferred Share Account shall be made in accordance with
the foregoing provisions of this Section 4.4, with any payment upon Retirement
made in the originally elected form.

 

Any Special Transition Election under this Section 4.4(g) must be made by
November 3, 2006 or such later date as permitted by the Committee, but in no
event later than December 31, 2006.  No Special Transition Election under this
Section 4.4(g) shall have any effect on any Deferred Shares credited to a
special subaccount of a Participant’s Deferred Share Account as described in
Section 3.3(b) of this Program.

 

(h)           Special 2008 Transition Elections.

 

(i)            Notwithstanding anything herein to the contrary, pursuant to the
transition rules under Section 409A of the Code and the regulations and guidance
thereunder, each Participant as of November 1, 2008 may make the additional
transition election described below with respect to Deferred Shares credited to
his Deferred Share Account.  The period for making such elections (the
“transition election period”) shall be determined by the Committee, provided
that all such elections must be made by and shall become irrevocable as of
December 31, 2008.

 

15


 

(ii)           Each Participant may elect to receive, in March 2009, a lump sum
distribution of all Deferred Shares credited to his Deferred Share Account,
provided, that a Participant who is a Specified Employee and who has a
Separation from Service before the end of the transition election period shall
receive such distribution in the month next following the date that is six
(6) months after the date of the Participant’s Separation from Service, if later
than the time provided above.

 

If a Participant does not make this election, his benefit shall be distributed
in accordance with the foregoing provisions of this Section 4.4, with any
payment upon Retirement made in the previously elected form.

 

4.5           Adjustments in Case of Changes in Common Stock.

 

(a)           If the outstanding Shares are increased, decreased, or exchanged
for a different number or kind of securities, or if additional shares or new or
different shares or other securities are distributed with respect to such Shares
or other securities, through merger, consolidation, sale of all or substantially
all of the assets of Occidental Petroleum Corporation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split or similar
change in capitalization or any other distribution with respect to such Shares
or other securities, proportionate and equitable adjustments consistent with the
effect of such event on stockholders generally (but without duplication of
benefits if Dividend Equivalents are credited) shall be made in the number and
type of Shares or other securities, property and/or rights contemplated
hereunder and of rights in respect of Deferred Shares and Deferred Share
Accounts credited under this Program so as to preserve the benefits intended. 
The adjustment provisions of each Equity Plan governing the effect of
extraordinary dividends, recapitalization, mergers, spin-offs, etc. shall also
apply to the related Deferred Shares granted under such Equity Plan in
accordance with this Program.

 

(b)           If the event results in any rights of shareholders to receive cash
(other than cash dividends and cash distributions), a corresponding amount of
cash shall be credited to each Participant’s Deferred Share Account, deemed
invested as determined by the Committee and distributed with the rest of each
Participant’s Deferred Share Account in accordance with Section 4.4.

 

16


 

4.6           Company’s Right to Withhold.  The Company may satisfy any state or
federal tax withholding obligation arising upon a distribution of Shares and any
cash with respect to a Participant’s Deferred Share Account by reducing the
number of Shares or cash otherwise deliverable to the Participant.  The
appropriate number of Shares required to satisfy such tax withholding obligation
in the case of Deferred Shares will be based on the Fair Market Value of a Share
on the date of distribution.  If the Company, for any reason, elects not to (or
cannot) satisfy the withholding obligation in accordance with the preceding
sentence, the Participant shall pay or provide for payment in cash of the amount
of any taxes which the Company may be required to withhold with respect to the
benefits hereunder, before any such benefits are paid.

 

4.7           Reemployment.  If a Participant’s separates from service and such
Participant is re-employed by the Company prior to the payment of his benefits
in a cash lump sum payment or while he is receiving benefits in the form of
annual installment payments, the payment of the lump sum amount or the future
installments, as the case may be, shall be made as scheduled without regard to
the Participant’s reemployment.

 

4.8           Section 409A Compliance.  Notwithstanding anything herein to the
contrary, any amount that would have been paid in 2008 under the provisions of
the Program as in effect prior to November 1, 2008 shall be paid by December 31,
2008.  No amount shall be paid in 2008 under the provisions of this November 1,
2008 restatement that would not have been paid in 2008 under the prior
provisions of the Program.

 

17


 

ARTICLE V
ADMINISTRATION

 

5.1           The Administrator.  The Committee hereunder shall consist of (i)
the members of the Executive Compensation and Human Resources Committee of the
Board who are Non-Employee Directors within the meaning of Rule 16b-3 and
“outside directors” for purposes of Section 162(m) of the Code, or (ii) such
other committee of the Board, each participating member of which is a
Non-Employee Director (as defined in Rule 16b-3) and each member of which is an
“outside director” for purposes of Section 162(m) of the Code, as may hereafter
be appointed by the Board to serve as administrator of this Program.  Any member
of the Committee may resign by delivering a written resignation to the Board. 
Members of the Committee shall not receive any additional compensation for
administration of this Program.

 

5.2           Committee Action.  Action of the Committee with respect to the
administration of this Program shall be taken pursuant to a majority vote or by
unanimous written consent of its members.

 

5.3           Rights And Duties.

 

(a)           Subject to the limitations of this Program, the Committee shall be
charged with the general administration of this Program and the responsibility
for carrying out its provisions, and shall have powers necessary to accomplish
those purposes, including, but not by way of limitation, the following:

 

(i)            To construe and interpret this Program;

 

(ii)           To resolve any questions concerning the amount of benefits
payable to a Participant;

 

(iii)          To make all other determinations required by this Program,
including adjustments under Section 4.5;

 

(iv)          To maintain all the necessary records for the administration of
this Program and provide statements of Deferred Share Accounts to Participants
on an annual or more frequent basis;

 

(v)           To make and publish forms, rules and procedures for the
administration of this Program; and

 

(vi)          To administer the claims procedures set forth in Article VI for
presentation of claims by Participants and Beneficiaries for benefits under this
Program, including consideration of such claims, review of claim denials and
issuance of a decision on review.

 

18


 

(b)           The Committee shall have full discretion to construe and interpret
the terms and provisions of this Program (but not to increase amounts payable
hereunder) and to resolve any disputed question or controversy, which
interpretation or construction or resolution, including decisions with respect
to adjustments under Section 4.5, shall be final and binding on all parties,
including but not limited to the Company and any Eligible Person, Participant or
Beneficiary, except as otherwise required by law.  The Committee shall
administer such terms and provisions in a nondiscriminatory manner and in full
accordance with any and all laws applicable to this Program.  In performing its
duties, the Committee shall be entitled to rely on information, opinions,
reports or statements prepared or presented by (i) officers or employees of the
Company whom the Committee believes to be reliable and competent as to such
matters and (ii) counsel (who may be employees of the Company), independent
accountants and other persons as to matters which the Committee believes to be
within such persons’ professional or expert competence.  The Committee shall be
fully protected with respect to any action taken or omitted by it in good faith
pursuant to the advice of such persons.  The Committee may appoint a program
administrator or any other agent, and delegate to them such powers and duties in
connection with the administration of this Program as the Committee may from
time to time prescribe.

 

5.4           Indemnity and Liability.  All expenses of the Committee shall be
paid by the Company, and the Company shall furnish the Committee with such
clerical and other assistance as is necessary in the performance of its duties. 
To the extent permitted by law, the Company shall indemnify and save harmless
the Committee and each member thereof, the Board of Directors and each member
thereof, and delegates of the Committee who are employees of the Company against
any and all expenses, liabilities and claims, including legal fees to defend
against such liabilities and claims arising out of their discharge in good faith
of responsibilities under or incident to the Program, other than liabilities
arising out of willful misconduct.  This indemnity shall not preclude such
further indemnities as may be available under insurance purchased by the Company
or provided by the Company under any bylaw, agreement or otherwise, as such
indemnities are permitted under state law.

 

Payment of any indemnity under this section that is not exempt from Section 409A
of the Code shall comply with Section 409A’s requirements for reimbursement
plans, as set forth in Treasury Regulation § 1.409A-3(i)(1)(iv) (or any
successor provision).  For this purpose, (a) the indemnity under this section
shall continue for the indemnified person’s lifetime, and, if later, until the
complete disposition of all covered claims, (b) the amount of expenses
indemnified during one taxable year of an indemnified person shall not affect
the amount of expenses indemnified in any other taxable year; (c) payment of an
indemnity shall be made by the last day of the indemnified person’s taxable year
following the taxable year in which the expense was incurred and (d) the
indemnified person’s right to indemnification shall not be subject to
liquidation or exchange for any other benefit.  If, after payment of any amount
to the indemnified person pursuant to this provision, it is determined that the
indemnified person is not entitled to indemnification, the indemnified person
shall promptly repay such amount to the Company.

 

19


 

ARTICLE VI
CLAIMS PROCEDURE

 

6.1                                 Applications for Benefits.  All applications
for benefits under the Program shall be submitted to Occidental Petroleum
Corporation, Attention:  Corporate Secretary, 10889 Wilshire Blvd., Los Angeles,
CA 90024.  Applications for benefits must be in writing on the forms prescribed
by the Committee and must be signed by the Participant, or in the case of a
death benefit, by the Beneficiary or legal representative of the deceased
Participant.

 

6.2                                 Claims Procedures.

 

(a)           Within a reasonable period of time, but not later than 90 days
after receipt of a claim for benefits, the Committee or its delegate shall
notify the claimant of any adverse benefit determination on the claim, unless
special circumstances require an extension of time for processing the claim.  In
no event may the extension period exceed 90 days from the end of the initial
90-day period.  If an extension is necessary, the Committee or its delegate
shall provide the claimant with a written notice to this effect prior to the
expiration of the initial 90-day period.  The notice shall describe the special
circumstances requiring the extension and the date by which the Committee or its
delegate expects to render a determination on the claim.

 

(b)           In the case of an adverse benefit determination, the Committee or
its delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination, (ii) reference
to the specific Program provisions on which the adverse benefit determination is
based, (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary, and (iv) a description of the Program’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse final benefit determination on
review and in accordance with Section 6.4.

 

(c)           Within 60 days after receipt by the claimant of notification of
the adverse benefit determination, the claimant or his duly authorized
representative, upon written application to the Committee, may request that the
Committee fully and fairly review the adverse benefit determination.  On review
of an adverse benefit determination, upon request and free of charge, the
claimant shall have reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits.  The
claimant shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits.  The
Committee’s (or delegate’s) review shall take into account all comments,
documents, records, and other information submitted regardless of whether the
information was previously considered in the initial adverse benefit
determination.

 

(d)           Within a reasonable period of time, but not later than 60 days
after receipt of such request for review, the Committee or its delegate shall
notify the claimant of any final benefit determination on the claim, unless
special circumstances require an extension of time for processing the claim.  In
no event may the extension period exceed 60 days from the end of the

 

20


 

initial 60-day period.  If an extension is necessary, the Committee or its
delegate shall provide the claimant with a written notice to this effect prior
to the expiration of the initial 60-day period.  The notice shall describe the
special circumstances requiring the extension and the date by which the
Committee or its delegate expects to render a final determination on the request
for review.  In the case of an adverse final benefit determination, the
Committee or its delegate shall provide to the claimant written or electronic
notification setting forth in a manner calculated to be understood by the
claimant (i) the specific reason or reasons for the adverse final benefit
determination, (ii) reference to the specific Program provisions on which the
adverse final benefit determination is based, (iii) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits, and (iv) a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
final benefit determination on review and in accordance with Section 6.4.

 

6.3                                 Section 409A Compliance.  Any claim for
benefits under this Article must be made by the claimant no later than the time
prescribed by Treasury Regulation § 1.409A-3(g) (or any successor provision). 
If a claimant’s claim or appeal is approved, any resulting payment of benefits
will be made no later than the time prescribed for payment of benefits by
Treasury Regulation
§ 1.409A-3(g) (or any successor provision).

 

6.4                                 Limitations on Actions.  No legal action may
be commenced prior to the completion of the benefit claims procedure described
herein.  In addition, no legal action may be commenced after the later of
(a) 180 days after receiving the written response of the Committee to an appeal,
or (b) 365 days after an applicant’s original application for benefits.

 

21


 

ARTICLE VII
AMENDMENT AND TERMINATION OF PROGRAM

 

7.1                                 Amendment.  The Board may amend this Program
in whole or in part at any time or may at any time suspend or terminate this
Program.  The Executive Compensation and Human Resources Committee of the Board
may amend this Program to (a) ensure that this Program complies with the
provisions of Section 409A of the Code for the deferral of taxation on amounts
deferred hereunder until the time of distribution and (b) add provisions for
changes to Deferral Elections and elections as to time and manner of
distributions and other changes that comply with the requirements of
Section 409A of the Code for the deferral of taxation on deferred compensation
until the time of distribution.  Notwithstanding the foregoing, no amendment
shall reduce the number of Deferred Shares and Dividend Equivalents credited to
any Participant’s Deferred Share Account or cancel any Participant’s right to
receive Dividend Equivalents (and any cash that may become payable pursuant to
Section 4.5(b)) without the consent of the affected Participant.  Any amendments
authorized hereby shall be stated in an instrument in writing and all Eligible
Persons shall be bound thereby upon receipt of written notice thereof. 
Adjustments pursuant to Section 4.5 hereof shall not be deemed amendments to
this Program, the Deferred Share Accounts or the rights of Participants.

 

7.2                                 Term.  It is the current expectation of the
Company that this Program shall be continued indefinitely, but continuance of
this Program is not assumed as a contractual obligation of the Company.  In the
event that the Board decides to discontinue or terminate this Program, it shall
notify the Committee and Participants in this Program of its action in writing,
and this Program shall be terminated at the time therein set forth.  All
Participants shall be bound thereby.  Distributions to the Participants or their
Beneficiaries shall be made on the dates on which the Participants or their
Beneficiaries would receive benefits hereunder without regard to the termination
of the Program except that payments may, in the sole discretion of the Board, be
accelerated if one of the following requirements is satisfied:

 

(a)           The Program is terminated and liquidated pursuant to
Section 4.4(e) of the Program,

 

(b)           Accelerated payment is otherwise permitted by Treasury Regulation
§ 1.409A-3(j)(4)(ix) (or any successor provision) or other guidance issued by
the Secretary of the Treasury, or

 

(c)           The Program is terminated because the Participants have become
subject to tax on the amounts deferred under the Program because of a failure of
the Program to satisfy the requirements of Section 409A of the Code.  Payment to
a Participant may not exceed the amount required to be included in income as a
result of such failure.

 

22


 

ARTICLE VIII
MISCELLANEOUS

 

8.1                                 Limitation on Participant’s Rights. 
Participation in this Program shall not give any person the right to continued
employment or service or any rights or interests other than as herein provided. 
No Participant shall have any right to any payment or benefit hereunder except
to the extent provided in this Program.  This Program creates no fiduciary duty
to Participants and shall create only a contractual obligation on the part of
the Company as to such amounts; this Program shall not be construed as creating
a trust.  This Program, in and of itself, has no assets.  Participants shall
have rights no greater than the right to receive the Common Stock (and any cash
as expressly provided herein) or the value thereof as a general unsecured
creditor in respect of their Deferred Share Accounts.

 

8.2                                 Beneficiary Designation.  Upon forms
provided by and subject to conditions imposed by the Company, each Participant
may designate in writing the Beneficiary or Beneficiaries whom such Participant
desires to receive any Shares or amounts payable under this Program after his
death.  A Participant may from time to time change his designated Beneficiary or
Beneficiaries without the consent of such Beneficiary or Beneficiaries by filing
a new designation with the Committee.  However, if a married Participant wishes
to designate a person other than his spouse as Beneficiary, such designation
shall be consented to in writing by the spouse, which consent shall acknowledge
the effect of the designation.  The Participant may change any election
designating a Beneficiary or Beneficiaries without any requirement of further
spousal consent if the spouse’s consent so provides.  Notwithstanding the
foregoing, spousal consent shall be unnecessary if it is established (to the
satisfaction of the Committee or a Committee representative) that there is no
spouse or that the required consent cannot be obtained because the spouse cannot
be located.  The Company and the Committee may rely on the Participant’s
designation of a Beneficiary or Beneficiaries last filed in accordance with the
terms of this Program.  Notwithstanding the foregoing, if a Participant has
completed a beneficiary designation form for deferred Shares under any other
plan or program of the Company, such prior designation shall be the Beneficiary
designation under this Program and apply to all benefits of the Participant
hereunder unless changed in accordance with this Section 8.2.

 

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, any benefits remaining
unpaid shall be paid in accordance with the Participant’s Beneficiary
designation under the Company’s Retirement Plan, and if there is no such valid
Beneficiary designation, to the Participant’s then surviving spouse, or if none,
to the Participant’s estate, unless directed otherwise by the court that has
jurisdiction over the assets belonging to the Participant’s probate estate.

 

8.3                                 Payments to Minors or Persons Under
Incapacity.  Every person receiving or claiming benefits under this Program
shall be conclusively presumed to be mentally competent and of age until the
date on which the Committee receives a written notice, in a form and manner
acceptable to the Committee, that such person is incompetent or a minor, for
whom a guardian or other person legally vested with the care of his person or
estate has been appointed; provided, however, that if the Committee finds that
any person to whom a benefit is payable under this

 

23


 

Program is unable to care for his affairs because of incompetency, or because he
is a minor, any payment due (unless a prior claim therefor shall have been made
by a duly appointed legal representative) may be paid to the spouse, a child, a
parent, a brother or sister, or to any person or institution considered by the
Committee to have incurred expense for such person otherwise entitled to
payment.  To the extent permitted by law, any such payment so made shall be a
complete discharge of liability therefor under this Program.

 

If a guardian of the estate of any person receiving or claiming benefits under
this Program is appointed by a court of competent jurisdiction, benefit payments
may be made to such guardian provided that proper proof of appointment and
continuing qualification is furnished in a form and manner acceptable to the
Committee.  In the event a person claiming or receiving benefits under this
Program is a minor, payment may be made to the custodian of an account for such
person under the Uniform Gifts to Minors Act.  To the extent permitted by law,
any such payment so made shall be a complete discharge of any liability therefor
under this Program.

 

8.4                                 Receipt and Release.  Any payment to a
Participant or the Participant’s Beneficiary in accordance with the provisions
of this Program shall, to the extent thereof, be in full satisfaction of all
claims against the Board, the Committee, and the Company.  The Committee may
require such Participant or Beneficiary to execute a receipt and release to such
effect.

 

8.5                                 Deferred Shares and Other Benefits Not
Assignable; Obligations Binding Upon Successors.  Deferred Shares and other
benefits of a Participant under this Program shall not be assignable or
transferable and any purported transfer, assignment, pledge or other encumbrance
or attachment of any payments or benefits under this Program, or any interest
therein, other than by operation of law or pursuant to Section 8.2, shall not be
permitted or recognized.  Obligations of the Company under this Program shall be
binding upon successors of the Company.

 

8.6                                 Employment Taxes.  The Company may satisfy
any state or federal employment tax withholding obligation arising from a
deferral of a Qualifying Stock Award under this Program by deducting such amount
from any amount of compensation payable to the Participant.  Alternatively, the
Company may require the Participant to deliver to it the amount of any such
withholding obligation as a condition to the deferral of the Qualifying Stock
Award.  The Company may instead satisfy any such withholding obligation by
reducing the number of Deferred Shares that would otherwise be credited to the
Participant’s Deferred Share Account as a result of the deferral, provided that
the Company and the Participant make appropriate arrangements to satisfy all
additional income and employment tax withholding obligations that arise as a
result of using this Deferred Share credit reduction method to satisfy the
original employment tax withholding obligation. Any reduction pursuant to this
provision shall be made in compliance with the requirements of Section 409A of
the Code and the regulations promulgated thereunder.

 

8.7                                 Governing Law; Severability.  The validity
of this Program or any of its provisions shall be construed, administered and
governed in all respects under and by the laws of the State of Delaware to the
extent such laws are not preempted by the Employee Retirement Income Security
Act of 1974, as amended.  If any provisions of this instrument shall be held by
a

 

24


 

court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.

 

8.8                                 Compliance with Laws.  This Program, the
Company’s issuance of Deferred Shares, and the offer, issuance and delivery of
Shares and/or the payment in Shares through the deferral of compensation under
this Program are subject to compliance with all applicable federal and state
laws, rules and regulations (including but not limited to state and federal
securities law) and to such approvals by any listing, agency or any regulatory
or governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith.  Any securities delivered under
this Program shall be subject to such restrictions, and the person acquiring
such securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements.

 

8.9                                 Program Construction.  It is the intent of
the Company that transactions pursuant to this Program, with respect to Eligible
Persons or Participants who are subject to Section 16 of the Exchange Act,
satisfy and be interpreted in a manner that satisfies the applicable
requirements of Rule 16b-3 so that to the extent elections are timely made, the
crediting of Deferred Shares and the distribution of Shares with respect to
Deferred Shares under this Program will be entitled to the benefits of
Rule 16b-3 or other exemptive rules under Section 16 of the Exchange Act and
will not be subjected to avoidable liability thereunder.

 

8.10                           Compliance with Tax Laws to Preserve Tax
Deferral.  This Program shall be construed, administered, and governed in a
manner that is consistent with, and that satisfies the requirements of,
Section 409A of the Code and any regulations promulgated thereunder, so that the
taxation to Participants or Beneficiaries of any compensation deferred under
this Program is deferred until distribution as expressly provided under this
Program.

 

8.11                           Headings Not Part of Program.  Headings and
subheadings in this Program are inserted for reference only and are not to be
considered in the construction of the provisions hereof.

 

IN WITNESS WHEREOF, Occidental Petroleum Corporation has caused its duly
authorized officer to execute this document this        day of
                              , 2008.

 

 

OCCIDENTAL PETROLEUM
CORPORATION

 

 

 

 

 

 

 

By 

 

 

 

  Martin A. Cozyn

 

 

  Executive Vice-President, Human Resources

 

25